Exhibit 99.1 Envoy Capital Group Inc. Annual Report 2010 Envoy Capital Group Inc. Management Discussion and Analysis Fiscal year ended September 30, 2010 December 13, 2010 The following section of our annual report sets forth Management’s Discussion and Analysis of the financial performance of Envoy Capital Group Inc. (“Company”, “Envoy”, “we” or “us”) for the year ended September 30, 2010 compared to the year ended September 30, 2009.The analysis is based on our audited consolidated financial statements (the “Financial Statements”), including the accompanying notes, which are presented elsewhere in this report. The Financial Statements have been prepared by management in accordance with generally accepted accounting principles in Canada, which vary in certain significant respects from generally accepted accounting principles in the United States.A description of the significant differences, as applicable to the Company, is included in note 21 to the Financial Statements. The discussion, analysis and financial review are presented in the following sections: 1. Executive Summary 2. Selected Annual Information 3. Results of Operations 4. Summary of Quarterly Results 5. Commitments and Contractual Obligations 6. Reconciliation to U.S. Generally Accepted Accounting Principles 7. Liquidity and Capital Resources 8. Related Party Transactions 9. Critical Accounting Policies Impact of Recently Issued Financial Standards Risks and Uncertainties Evaluation of Disclosure Controls and Procedures Updated Share Information Forward Looking Statements 1. EXECUTIVE SUMMARY Envoy conducts its business through two reportable operating segments: the Consumer and Retail Branding Group and the Merchant Banking Group.In addition, Envoy has a “Corporate Group” which provides certain administrative, accounting, financial, regulatory reporting and legal functions. Corporate Overview At the Company’s annual general meeting held on March 30, 2007 the shareholders voted to amend the Company’s articles of incorporation by changing its name to Envoy Capital Group Inc. and removing the maximum number of common shares that the Company is authorized to issue.In addition, the shareholders also voted to reduce the stated capital of the Company’s common shares by $40.3 million for the purpose of eliminating the deficit on the consolidated balance sheet of the Company as at September 30, 2006. 3 Envoy Capital Group Inc. Management Discussion and Analysis Fiscal year ended September 30, 2010 December 13, 2010 On February 6, 2008 the Company initiated a Normal Course Issuer (“NCIB”) whereby the Company was authorized to purchase from time to time, if considered advisable, up to an aggregate of 903,880 common shares over the ensuing twelve month period.In fiscal 2008, the Company repurchased and cancelled 876,621 common shares for cash consideration of $2,359,778, an average of $2.69 per share.In fiscal 2009, the Company completed the purchases under this NCIB, repurchasing 27,259 shares for cash consideration of $59,477, or an average price of $2.18 per share. On May 1, 2009, the Company initiated a new NCIB.Envoy proposed to purchase from time to time over the next 12 months, if considered advisable, up to an aggregate of 682,723 common shares, being 10% of the public float.Purchases were approved to commence on May 1, 2009 and conclude on the earlier of the date on which purchases under the NCIB have been completed and April 30, 2010.In fiscal 2010, the Company repurchased and cancelled 530,000 common shares under this NCIB for cash consideration of $620,158. On June 30, 2010, the Company received notice of acceptance by the Toronto Stock Exchange (the “TSX”) for its most recent NCIB.Pursuant to the NCIB, Envoy proposes to purchase from time to time over the next 12 months, if considered advisable, up to an aggregate of 632,394 common shares, being 10% of the public float. Purchases were approved to commence on July 6, 2010 and conclude on the earlier of the date on which purchases under the NCIB have been completed and July 5, 2011.No purchases have yet been made under this issuer bid. On November 25, 2008, the Company established a new foreign subsidiary, Envoy Capital Group Monaco, S.A.M (“Envoy Monaco”) which will be responsible for carrying on Envoy’s existing merchant banking business.Envoy Monaco’s investment portfolio will be comprised of securities of mostly public and some private issuers in a broad range of sectors. It will also continue to try to identify compelling investment opportunities in energy-related, technology and biotechnology businesses. Effective September 15, 2006, Envoy sold its wholly owned subsidiary, ECGH, including Parker Williams and Watt Gilchrist Limited (“Gilchrist”), for $27.0 million cash and recorded a net gain of $5.7 million on the sale. On September 15, 2006, the Company announced its intention to repurchase its common shares under a substantial issuer bid in the form of a modified “Dutch Auction” tender offer. On January 25, 2007, pursuant to this Dutch Auction tender offer, the Company announced that it would take up and pay for the shares at a purchase price of US$2.70 (CDN$3.19) per share for a total purchase price of US$24.4 million (CDN$28.7 million).Costs relating to the offering totaled approximately $1.5 million.On January 30, 2007, the Company took up and paid for 9,002,383 shares.Payment for the shares was made from available cash on hand. Based on the 2010 year-end financial statements, the Company confirms that it will be characterized as a passive foreign investment company ("PFIC") under the U.S. Internal Revenue Code for the fiscal year ended September 30, 2010, and may be a PFIC for subsequent fiscal years. 4 Envoy Capital Group Inc. Management Discussion and Analysis Fiscal year ended September 30, 2010 December 13, 2010 The application of the PFIC rules is complex. U.S. shareholders are urged to consult their own tax advisors about the U.S. federal income tax consequences of owning and disposing of stock in a PFIC, and about the advisability, procedure and timing of their making any of the available tax elections, including a “qualified electing fund” or "mark-to-market" elections.U.S. shareholders who choose to make a QEF election should refer to the Envoy website at www.envoy.to following Envoy's fiscal year end in order to receive the necessary financial information. Consumer and Retail Branding Overview The operations of the Branding segment are carried out through Envoy’s wholly owned Canadian subsidiary, Watt International Inc. (“Watt”).Watt’s services, including brand strategy and design, retail consulting and package design, are provided to a broad range of customers in various segments of the market.In the last few years, Watt has transformed its business model to become a more strategically driven agency better positioned to retain and service existing clients by providing innovative solutions in domestic and international markets. Operating costs for the Branding business are comprised of salaries and benefits, general and administrative expenses and occupancy costs. Salaries and benefits expenses include salaries, employee benefits, incentive compensation, contract labour and other payroll related costs, which are expensed as incurred.General and administrative costs include business development, office costs, technology, professional services and foreign exchange.Occupancy costs represent the costs of leasing and maintaining company premises. Because the Branding business operates in a service business, management monitors these operating costs on a percentage of revenue basis.Salaries and benefits tend to fluctuate in conjunction with revenues.To avoid adding permanent overhead, management uses contract labour whenever possible to manage the business through short term periods of heavy workflow.Occupancy costs and general and administrative expenses are not directly related to servicing clients and therefore tend not to increase or decrease in direct proportion to revenue fluctuations because a significant portion of these expenses are relatively fixed. Merchant Banking Overview In Fiscal 2006, Envoy’s board of directors approved the creation of a merchant banking operation focused on providing financial services as well as equity and debt capital to small and mid-cap companies. Envoy Capital Group was officially launched in fiscal 2007. The Merchant Banking segment investments currently consist of a blend of professionally managed market diversified funds and direct investments in growth stage public companies.The Merchant Bank business earnings consist of both realized and unrealized gains in the fair value of its investments, plus dividends and interest income. 5 Envoy Capital Group Inc. Management Discussion and Analysis Fiscal year ended September 30, 2010 December 13, 2010 Operating costs for the Merchant Banking segment are comprised of salaries and benefits, general and administrative expenses and occupancy costs. Salaries and benefits expenses include salaries, employee benefits, incentive compensation, contract labour and other payroll related costs, which are expensed as incurred.General and administrative costs include business development, office costs, technology, professional services and foreign exchange gains and losses.Occupancy costs represent the costs of leasing and maintaining company premises. 2. SELECTED ANNUAL INFORMATION Fiscal 2010 Fiscal 2009 Fiscal 2008 Net revenue $9.6 million $12.3 million $11.3 million Net loss (4.1) million (10.5) million (10.2) million Net loss per share Total Basic $ ) $ ) $ ) Diluted $ ) $ ) $ ) As at: Sep 30, 2010 Sep 30, 2009 Sep 30, 2008 Total assets $19.6 million $23.6 million $36.5 million Total long-term financial liabilities $0.1 million $nil $nil Cash dividends declared $nil $nil $nil 6 Envoy Capital Group Inc. Management Discussion and Analysis Fiscal year ended September 30, 2010 December 13, 2010 3. RESULTS OF OPERATIONS FISCAL YEAR ENDED SEPTEMBER 30, 2010, COMPARED TO FISCAL YEAR ENDED SEPTEMBER 30, 2009 On a consolidated basis, the net loss for the year ended September 30, 2010 was ($4.1) million compared to a net loss of ($10.5) million for the year ended September 30, 2009. On a fully diluted per share basis the net loss for fiscal year 2010 was ($0.50) per share compared to ($1.22) in fiscal 2009. Consumer and Retail Branding Segment Net revenue for the Branding segment represents compensation for services rendered, net of any pass-through costs such as production costs incurred on behalf of clients in acting as agent for them. Net revenue for the year ended September 30, 2010 was $8.5 million, compared to $11.7 million for the year ended September 30, 2009, a decrease of $3.2 million.The main reason for the decrease was reduced client spending. The geographical breakdown of net revenue is as follows: Net revenue for the year ended September 30 (in millions) By customer location: % of total % of total Canada $ 64
